Per Curiam:
We think that the finding of the jury that there was a delivery of this stock by the defendant Burton to the ■ plaintiff was *939against the weight of evidence. The judgment and order are, therefore, reversed and a new trial ordered, with costs to appellants to abide event. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.; Laughlin and Scott, JJ., dissented and voted for affirmance. Judgment and order reversed and new trial ordered, with costs to appellants to abide event.